Our attention has been called to the fact that in affirming the judgment of the lower court we inadvertently allowed six percent per annum interest from the date of the death of the insured as would have been authorized as a penalty under Act No. 17 of 1920. Counsel for all parties concede that this act has no application. The interest, therefore, will be changed from six percent per annum to five percent per annum, the legal rate, and will run from judicial demand. Our decree is amended accordingly.
Rehearing refused.